Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1/29/21 has been entered. Claims 1, 4, 7, 9-11, and 13-14 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/8/20. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7, 9-11, and 13-14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that rotation is only generically claimed and not specific rotation so that the maximum deformation amount detected does not reach the boundary portion between the heating control regions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 9-11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2013207030 to Nobuaki (Nobuaki).
JP2008177303 to Sho et al. (Sho)
Regarding claims 1, 10, 13, and 14, Sho teaches a heating chamber (101, Figure 16) including a heat plate (102, Figure 16) having a plurality of heating control regions that are radially arranged around a center of the heat plate to heat a substrate placed on the heat plate (Figures 11 A and B show the orientation) the plurality of heating control regions being independently controlled in temperature (Paragraphs 0035-0037, 0048-0050, and 0054 disclose independent temperature control) a detecting chamber (72, Figure 9) including a holder configured to rotate the substrate (92, rotation shown in Figure 9a) and a distance sensor configured to measure a first distance to the substrate from a plane orthogonal to a center axis of the substrate at an outer periphery of the substrate (sensors 97, Figure 9a); and a controller configured to control an overall operation of the substrate processing apparatus (10) wherein the controller is configured to detect a deformation result of the substrate based on the first distance measure by the distance sensor and a second distance measured along the outer periphery of the substrate by rotating the substrate with the holder (Paragraphs 0048-0050 and 18, Figure 10), adjust a rotational orientation of the substrate or perform a selective activation of the plurality of heating control regions based on the detected deformation result of the substrate (Paragraphs 0035-0037, 0048-0050, and 0054 disclose independent temperature control dependent on warpage, and Paragraphs 0047-0048 and 0053 disclose rotation dependent on the displacement result at least because when the displacement result is not finished rotation occurs) and this teaches the associated method as well the program to perform this method is stored in the control unit 10.
Regarding claim 4, Sho teaches wherein the heat plate is configured to be heated by a plurality of heaters corresponding to the plurality of heating control regions (Paragraphs 0035-0037, 0048-0050, 
Regarding claim 7, Sho teaches wherein the heat plate is configured to be heated by a plurality of heaters corresponding to the plurality of heating control regions (Paragraphs 0035-0037, 0048-0050, and 0054 disclose independent temperature control dependent on warpage and multiple heaters making up the heating plate) and the controller further includes a switch that selects a combination of the heaters corresponding to the selectively activated plurality of heating control regions (Paragraphs 0035-0037, 0048-0050, and 0054 disclose independent temperature control dependent on warpage and multiple heaters making up the heating plate which indicates a unit that switches is present to select the heaters required).
Regarding claim 9, Sho teaches wherein the controller outputs a control signal to adjust the rotationalorientation of the substrate based on the detected deformation result (Paragraphs 0047-0048 and 0053 disclose rotation dependent on the displacement result at least because when the displacement result is not finished rotation occurs). 
Regarding claim 11, Sho teaches wherein the adjusting the rotational orientation of the substrate is performed before placing the substrate on the heat plate (Paragraphs 0047-0048 and 0053 disclose rotation dependent on the displacement result at least because when the displacement result is not finished rotation occurs and this is done before placing on the heating plate).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        3/11/21